Citation Nr: 0627659	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  05-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from 
September 6, 2001 to October 17, 2004 and from January 1, 
2005.


REPRESENTATION

Veteran represented by: Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active duty for training from April 1964 to 
October 1964 and active duty from June 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

In June 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The Board notes that the veteran was issued a temporary total 
disability rating from October 18, 2004 to December 31, 2004 
due to hospitalization.


FINDING OF FACT

From September 6, 2001 to October 17, 2004 and from January 
1, 2005, the veteran's post-traumatic stress disorder (PTSD) 
is manifested by severe hypervigilance, anxiety/panic attacks 
two to four times a week, flashbacks, disturbed sleep, 
avoiding crowds, intrusive thoughts, a lack of personal 
hygiene, difficulty adapting to stressful circumstances, and 
difficulties in maintaining close relationships. 

CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but not more, for 
post-traumatic stress disorder from September 6, 2001 to 
October 17, 2004 and from January 1, 2005 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110  (West 2002 & Supp. 
2005); 38 C.F.R. § 4.130, Diagnostic Code  (DC) 9411 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified  
at 38 U.S.C.A.  
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West  2002 & Supp. 
2005)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005);  38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated November 2001 and March 2004, VA advised the 
veteran of the  essential elements of the VCAA.  The veteran 
was advised that in order to establish an increased rating 
claim, the evidence would need to show that his disability 
had worsened.  VA also informed him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim but  that he must provide enough 
information so that VA could  request any relevant records.  
It told him that it was responsible for obtaining any 
evidence held by a government agency.  The veteran was also 
informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  The 
November 2001 and March 2004 letters, therefore, provided the 
required notice of the four aforementioned elements.

The Board finds that any defect with respect to the timing of  
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds,  
444 F.3d 1328 (Fed. Cir. 2006).  Though the veteran received 
notice of the first three elements of the VCAA prior to the 
initial unfavorable agency decision, he only received notice 
of the fourth element after this decision.  Regardless, the 
veteran has had ample opportunity to respond to the most 
recent March 2004 letter, supplement the record, and 
participate in the adjudicatory  process after the notice was 
given.  After the March 2004 notice, the case was then 
readjudicated by the RO in a February 2005 supplemental 
statement of the case (SSOC).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter addressing these elements has 
not been sent to the veteran; however, the veteran has not 
been prejudiced by such.  Specifically, he meets veteran 
status, he is service- connected for post-traumatic stress 
disorder, he is aware of the evidence necessary to establish 
higher evaluations for post-traumatic stress disorder, and 
how effective dates are assigned.  See Bernard v. Brown,  4 
Vet. App. 384 (1993).  Thus, any error in the failure to 
issue a letter addressing these elements is harmless.  

VA has obtained VA medical records, private medical  records, 
and social security records.  VA has provided the veteran 
with multiple examinations during the appeal.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.159(b), 20.1102 (2005); Pelegrini II, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA. 




Increased Rating

The veteran asserts that the service-connected post-traumatic 
stress disorder is worse than contemplated by the current 
evaluation.

The veteran's service-connected disability is rated as  
follows:

30 percent 		from September 6, 2001 to October 17, 
2004 
30 percent 		from January 1, 2005

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The service-connected post-traumatic stress disorder is 
evaluated under Diagnostic Code (DC) 9411.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social  impairment, including, if 
applicable, those identified in the DSM-IV (AMERICAN 
PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL  MANUAL 
OF MENTAL DISORDERS (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or  others; intermittent inability to perform activities 
of daily living (including  maintenance of minimal personal 
hygiene); disorientation to time or place; memory  loss for 
names of close relatives, own occupation, or own name - 100 
percent. 

Occupational and social impairment, with deficiencies in most 
areas, such as work,  school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence);  spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent. 

Occupational and social impairment with reduced reliability 
and productivity due  to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or  stereotyped speech; panic 
attacks more than once a week; difficulty in  understanding 
complex commands; impairment of short- and long-term memory  
(e.g., retention of only highly learned  material, forgetting 
to complete tasks);  impaired judgment; impaired abstract 
thinking; disturbances of motivation and  mood; difficulty in 
establishing and maintaining effective work and social  
relationships - 50 percent. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of records and 
finds that, resolving all reasonable doubt in favor of the 
veteran, the evidence supports the grant of a 70 percent 
evaluation for post-traumatic stress disorder from September 
6, 2001 to October 17, 2004 and from January 1, 2005.  In a 
May 2003 letter from the veteran's daughter, she stated that 
he had trouble remembering to take his pills and was nervous.  
In a July 2003 VA examination, an examiner stated that the 
veteran's post-traumatic stress disorder was manifested 
through nightmares, exaggerated startle response, 
hypervigilance, intrusive thoughts of trauma, survivor's 
guilt, an underlying mood of irritability, and times when 
concentration is less intact.  In a June 2003 letter from his 
friend, she detailed that the veteran had problems with 
concentration, anger, aggressiveness, memory, and the ability 
to take his medications.  She specifically described that the 
veteran had issues maintaining his personal hygiene and 
acting appropriately.  Treatment records from October 2003 to 
July 2004 show that the veteran had nightmares, was tense, 
got mad, had panic attacks three to four times a week, 
experienced sleep disturbance, had intrusive memories & 
flashbacks, and had a startle response.  His GAF ranged from 
52 to 58.  

An August 2004 record from a VA therapist notes that the 
veteran made irrelevant conversation, was repetitious, 
avoided crowds, had flashbacks twice a month, was 
hypervigilance, had anxiety attacks two to four times a week 
and had disturbed sleep.  An October 2004 VA examination 
found the veteran to be of average intelligence with 
satisfactory grooming and hygiene.  The veteran described 
symptoms of nightmares, hypervigilence and trouble relaxing. 
The examiner stated that the veteran maintained good eye 
contact, and that he did not appear to be experiencing 
psychological distress in the form of anxiety and depression 
overtly, but described his underlying mood as irritable and 
anxious.  There was no lack of concentration or attention 
span noted and his thinking was logical and goal oriented.  

A letter from the veteran's VA therapist dated June 2005 
described the veteran's speech as circumlocutory, obscure and 
illogical.  She stated that the veteran "holes up" in his 
apartment for four to five hours a week, three to four times 
per week.  She related that the veteran experienced 
aggressive panic attacks, short term loss of memory and 
severe hypervigelence. 

At the veteran's June 2005 hearing, he testified that he had 
trouble sleeping and avoided crowds.  He also testified to 
having memory problems and thinking about Vietnam for half of 
his day.

 The above-described symptoms establish that the veteran's 
post-traumatic stress disorder causes occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking and mood.  Though there 
is no evidence of suicidal ideation and VA examiners 
consistently described the veteran as being logical, 
oriented, and as not neglecting his personal appearance, 
there is competent evidence that the veteran has panic 
attacks several times a week where he is unable to leave his 
apartment.  Additionally, though VA examiners have stated 
that the veteran's speech is logical, the VA therapist's 
letters from June 2005 and August 2004 describe the veteran's 
speech as repitious, circumlocutory, obscure and illogical.  

Additionally, though the VA examiners have noted that the 
veteran's hygiene to be normal, of record is a letter from 
the veteran's friend who specifically states that the veteran 
requires assistance with hygiene.  It is noted that the 
veteran used to live with this friend and she assisted him on 
a daily basis.  She is therefore competent to report on that 
which she has personal knowledge and has seen.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); United States v. Brown, 
540 F.2d 1048, 1053 (10th Cir.1976) (witnesses may testify 
"upon concrete facts within their own observation and 
recollection-that is, facts perceived from their own senses, 
as distinguished from their opinions or conclusions drawn 
from such facts"), cert. denied, 429 U.S. 1100, 97 S.Ct. 
1122, 51 L.Ed.2d 549 (1977).  Though the she may be an 
interested party, this does not affect her ability to offer 
competent testimony relating to the veteran's hygiene.  
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).   

Finally, the criteria for a 70 percent evaluation include 
"difficulty in adapting to stressful situations."  The 
veteran clearly has difficulty in establishing and  
maintaining effective personal relationships.  In addition, 
the veteran testified that he had difficulty adapting to 
stressful situations at his workplace. 

The veteran has been assigned GAF scores ranging from 52 to 
60.  The GAF score is a scale reflecting the "psychological,  
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL  MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  
GAF scores ranging from 41-50 are defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  GAF scores ranging from 
51-60 are defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  In this case, though the GAF scores ranging 
from 52 to 60 only reflect moderate symptomatology, the Board 
finds that other medical evidence supports a 70 percent 
disability evaluation from September 6, 2001 to October 17, 
2004 and from January 1, 2005.  The medical evidence shows 
that the veteran has experienced symptomatology warranting a 
70 percent disability rating from the initial grant of 
service connection, throughout the appeals process. 

The Board finds, however, that the veteran's post-traumatic  
stress disorder symptoms do not meet the criteria for a 100 
percent evaluation.  The veteran does not meet any of the 
criteria listed under the 100 percent evaluation.  For 
example, the veteran does not have total social impairment, 
as he continues to have relationships with his children and a 
few friends.  As noted by the October 2004 VA examiner, there 
is no evidence of a thought disorder or disorientation as to 
time or place.  As noted above, the veteran has consistently 
been described as being oriented.  VA examiners have 
commented on the veteran being articulate and his ability to 
describe his emotions.  Additionally, there is no evidence of 
persistent delusions or hallucinations or grossly 
inappropriate behavior or persistent danger of hurting self 
or others.  Though there is some evidence, from the veteran 
and his friend, that he is unable to perform activities of 
daily living (including the maintenance of minimal personal 
hygiene) and short term memory loss, these symptoms are not 
comparable in severity to the symptoms contemplated for the 
100 percent evaluation.  The evidence, specifically the 
veteran's testimony, indicates that the veteran is still able 
to function in some part independently and communicate with 
others.  The symptoms required for a 100 percent evaluation 
contemplate a person who is not in touch with reality and 
cannot remember his own  family's names for the reasons 
listed above.  

Additionally, though the veteran has testified that the 
reason he is unable to work is due to the post-traumatic 
stress disorder, there is competent medical evidence to the 
contrary.  Both VA examiners, social security records, VA 
treatment records show that the veteran is unable to work due 
to a physical limitation, specifically, a heart condition.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted his service-connected post-traumatic 
stress disorder warranted an increased evaluation, the Board 
agrees and has granted a 70 percent evaluation from September 
6, 2001 to October 17, 2004 and from January 1, 2005.  
However, to the extent that he warrants an evaluation in 
excess of 70 percent, the Board finds that the preponderance 
of the evidence is against such finding for the reasons 
stated above.  The Board is responsible for weighing all of 
the evidence and finds that  the evidence supports the grant 
of a 70 percent evaluation but that the preponderance of it 
is against an evaluation in excess of 70 percent for post-
traumatic stress disorder.  The  benefit-of-the-doubt rule is 
not for application.  Gilbert,  1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. 
§ 3.321(b)(1) (2005).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 
 
The Court has held that the Board is precluded by regulation  
from assigning an extraschedular rating under 38 C.F.R.  § 
3.321(b)(1) in the first instance, however, the Board is  not 
precluded from raising this question, and in fact is  
obligated to liberally read all documents and oral testimony  
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown,  
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v.  
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the  
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96  
(1996).  The Board notes that though the veteran was once 
hospitalized for post-traumatic stress disorder, he has been 
compensated for this time period.  The Board does not find 
that the evidence has shown marked interference with 
employment based solely on the post-traumatic stress  
disorder symptoms, for reasons expressed above.  Therefore, 
an extraschedular rating is not warranted.








ORDER

A 70 percent evaluation for post-traumatic stress disorder 
from September 6, 2001 to October 17, 2004 and from January 
1, 2005 is granted, subject to the controlling regulations 
applicable to the payment of monetary  benefits. 





____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


